Citation Nr: 1217998	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a skin disability, claimed as facial rash, resulting from March 2006 prostatectomy performed at University Hospital.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to March 1970. His awards and decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA). In December 2007, the RO issued a rating decision denying entitlement to service connection for a skin disability. The Veteran responded to that denial with a January 2008 letter in which he agreed that he did not have a skin disability due to his service, but claimed to experience a skin disability as the result of his March 2006 prostatectomy. In August 2008, the RO denied him entitlement to disability compensation pursuant to 38 U.S.C. § 1151. 

The Veteran has not been afforded a hearing in regard to his claim because he did not elect any hearing option on his substantive appeal, VA Form 9, and he has not otherwise informed VA that he wishes to have a hearing. As he has not clearly elected a hearing, the Board has determined that none is warranted. 38 C.F.R. § 20.703 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. All relevant, identified, and available evidence necessary for an equitable disposition of the Veteran's appeal has been associated with the claims file.

2. No VA examination is warranted in regard to the Veteran's claim for disability compensation pursuant to 38 U.S.C. § 1151.

3. The Veteran is competent to report his symptomatology.

4. The Veteran's prostatectomy was not performed at a facility over which the Secretary has direct jurisdiction.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for skin disability, claimed as facial rash, from a March 2006 prostatectomy have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran was notified in a March 2007 letter of the evidence needed to substantiate a claim of entitlement to service connection. The letter also advised the Veteran of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). Subsequent to the Veteran's January 2008 letter clarifying that he was claiming entitlement to disability compensation pursuant to 38 U.S.C. § 1151, he was sent an April 2008 letter informing him of the evidence needed to substantiate his claim under 38 U.S.C. § 1151. Although the April 2008 letter was sent to the Veteran subsequent to an initial December 2007 adjudication, he is not shown to be prejudiced by the timing of the notice as another rating action was issued in August 2008 prior to his initiation of an appeal. See Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006) (the issuance of compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect); Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (prejudicial error analysis is not necessary if subsequent notice, followed by readjudication, has been provided).

VA also has a duty to assist the Veteran in the development of his claim. This duty includes assistance with obtaining in-service and post-service treatment records as well as the provision of an examination, when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Service records, VA records, some private records, and lay statements have been associated with the claims file. The claims file reflects that some private treatment notes may be outstanding, but the Veteran is not prejudiced by their absence - he claims to experience disability as the result of a March 2006 prostatectomy, but because that procedure was not performed at a facility over which the Secretary has direct jurisdiction, his claim must be denied as a matter of law. 38 C.F.R. § 3.361(e) (2011). See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran). He also has informed VA that he has received disability benefits from the Social Security Administration (SSA) since approximately 1970, but there is no indication these records are pertinent to the claim on appeal. See Voerth v. West, 13 Vet. App. 117, 121 (1999) (VA only must obtain SSA records when they may be relevant).

Under the law, VA must provide a medical examination or obtain a medical opinion when such action is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2). Here, the Veteran has diagnoses of rosacea, dermatitis, and xerosis, but the episode of care that he alleges resulted in current disability did not occur in a facility over which the Secretary has direct jurisdiction. Because, as further explained below, there is no evidence of qualifying care, the Veteran's claim does not meet the criteria for an award of benefits under 38 U.S.C.A. §§ 1151 and it must be denied as a matter of law. No examination is warranted. See Bardwell v. Shinseki, 24 Vet.App. 36 (2010); see also Pond v. West, 12 Vet.App. 341 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review. There is a sufficient basis upon which to find that a reasonable person could understand what is needed to substantiate the claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki, 129 S. Ct. 1696; see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need for a detailed discussion of all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Compensation under 38 U.S.C.A. § 1151 for facial rash

A Veteran may be awarded VA compensation for disability caused by VA medical care in the same manner as if that disability was service-connected. 38 U.S.C.A. § 1151. A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable. Id. See also VAOPGCPREC 40-97.

38 C.F.R. § 3.361(b) states that to determine whether a veteran has such a disability due to VA medical care, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the condition after such care or treatment. 38 C.F.R. § 3.361(b). VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims of disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of that paragraph and paragraph (d)(1) or (d)(2) of that section. Claims based on disability due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section. 

Actual causation is required. To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's disability. Merely showing that a veteran received care, treatment, or examination and has an additional disability does not establish causation. Continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished is not considered additional disability unless VA's failure to timely diagnose and/or properly treat the disease or injury proximately caused the continuance or natural progress. Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. To establish that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault proximately caused a veteran's additional disability, VA care must be shown to have caused the additional disability (as explained in paragraph (c) of this section) and there must be evidence that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's (or, in appropriate cases, the veteran's representative's) informed consent. 

Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof. In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care. 38 C.F.R. § 17.32(b). The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32. 

The provisions of 38 C.F.R. § 3.361(e)  provide for Department employees and facilities. A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105 ; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs. A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction. 

Finally, 38 C.F.R. § 3.361(e) explains activities that are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility. The following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a): (1) hospital care or medical services furnished under a contract made under 38 U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153  in a facility over which the Secretary does not have direct jurisdiction. 38 C.F.R. § 3.361(g) provides for benefits which are payable under 38 U.S.C. § 1151  for a veteran's death.

The Veteran alleges that he either contracted a skin disorder while at University Hospital for a prostatectomy in March 2006 or that he developed a skin disorder due to pain and/or stress occurring during, and resulting from, that procedure. The claims file reflects that the Veteran underwent a robotic prostatectomy at University Hospital on March 29, 2006. Hospital treatment notes describe the procedure as "uneventful."

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with multiple skin disorders affecting his face. These diagnoses include rosacea, dermatitis, and xerosis. He has alleged, and the claims file indicates, that he began to experience symptoms of a facial skin disorder shortly after he underwent prostatectomy in March 2006. In May 2006, he reported to VA for treatment of facial redness. The VA care provider noted a suspicion of rosacea and treated the Veteran with "metrogel." Despite this treatment, the symptoms persisted and the Veteran later sought care from a private physician who diagnosed rosacea as well as lichen simplex chronicus of the face and sebopsoriasis of the groin. The physician observed that the rashes "appeared and worsened since the prostate surgery for prostate cancer in March of 2006."

A January 2007 VA treatment note indicates that the Veteran believed his skin was "contaminated while an inpatient for prostatectomy." A March 2007 statement from the surgeon who performed the March 2006 prostatectomy reflects an observation that the rash manifested "within a short time after the surgery." Subsequent treatment notes reflect continued complaints of, and treatment for, skin rash. The skin rash was observed to flare in response to medications and food. In November 2007, the Veteran's pain medications were altered after a VA dermatologist observed that pain medications could result in rash. However, the Veteran continued to report symptoms and reported a facial rash flare to his private physician in December 2007.

He wrote to VA in August 2007 and advised that he was going to pursue "the legal end of my case against the University Hospital that did my operation." In January 2008, he wrote that he believed either the stress he experienced during the operation led him to develop a skin disability or that he had contracted a skin disorder from the "person [he] was sharing the [hospital] room with." He explained that he should not have been allowed to spend more than five (5) hours lying on his back due to a back disability, but was on his back for much longer than that during the procedure and recovery. He also reported experiencing stressful pain during and after the procedure. He reiterated those contentions in a May 2008 statement. He specifically alleged that "the stress that [he] was put under in the hospital is what caused the skin conditions" and reported that he had undergone other surgeries in his life, but the stress at University Hospital was "truly unbelievable."

The Veteran submitted multiple letter from lay persons and from VA care providers in October 2008. Each letter observes that his skin condition manifested shortly after the March 2006 prostate surgery. A VA primary care physician noted that the Veteran's rash had been biopsied and showed granuloma infection with foreign body giant red cell reaction. The physician stated that the Veteran did not have that skin condition prior to surgery. In April 2009 the Veteran wrote again to VA stating that his skin disability resulted from "the stress [he] was put through in University Hospital during [his] stay for prostate surgery." He indicated that the University Hospital surgeon performing his surgery had been informed that he should not rest on his back for more than five (5) hours at a time, but allowed him to remain on his back in excess of 5 hours at a time resulting in his extreme pain and stress.

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson, 581 F.3d 1313. 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board finds that the Veteran is competent to report factual matters of which he had first-hand knowledge, e.g., experiencing pain, reporting for health care treatment, undergoing medical procedures, and seeing rash on his face. See Washington v. Nicholson, 19 Vet.App. 362, 368 (2005). He has contended that he experiences a skin disorder as the result of treatment at University Hospital - specifically, he contends that he either contracted a skin infection due to his rooming situation at that hospital or that he developed a skin disorder as a stress reaction to improper medical treatment. He has not contended, and the evidence does not reflect, that any VA treatment resulted in his skin disability. Rather, he argues that because VA contracted with University Hospital for the prostatectomy, VA "furnished" him the care that he alleges resulted in skin disability. 

As noted above, a disability is considered a qualifying disability if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable. 38 U.S.C.A. § 1151. Applicable law defines what constitutes VA-furnished care. As noted above, 38 C.F.R. § 3.361(e) states that hospital care or medical services furnished under a contract or in a facility over which the Secretary does not have direct jurisdiction "are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151."

The Veteran has alleged experiencing disability as the result of a surgery performed by employees of University Hospital while he was a patient at University Hospital. Although VA referred the Veteran to University Hospital for that procedure, the care was not "furnished" by VA within the meaning of 38 C.F.R. § 3.361(e). As the care does not qualify under 38 C.F.R. § 3.361(e), he does not have a disability within the meaning of 38 U.S.C. § 1151 and his claim must be denied as a matter of law. The benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; the benefit cannot be awarded, regardless of the circumstances. See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S.Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994). 


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for skin disability, claimed as facial rash, from a March 2006 prostatectomy performed at University Hospital is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


